PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Iida et al. 
Application No. 17/252,311
Filed: December 15, 2020
For: OPTICAL FREQUENCY MULTIPLEXING COHERENT OTDR, TESTING METHOD, SIGNAL PROCESSING DEVICE, AND PROGRAM
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed April 8, 2022, to revive the above-identified application.
	
The petition is GRANTED.

The application became abandoned for failure to timely submit corrected drawings in reply to the Notice of Allowability, mailed December 9, 2021, which set a period for reply of three (3) months. Accordingly, this application became abandoned on March 10, 2022. A Notice of Abandonment was mailed on March 25, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied: (1) the reply in the form of one (1) sheet of corrected drawings; (2) the petition fee of $2,100; and (3) a proper statement of unintentional delay. 

The amendment to the drawings filed in response to the requirement made in the Notice of Allowability mailed December 9, 2021, was filed after payment of the issue fee and is considered an amendment filed under 37 CFR 1.312. Because the present petition is otherwise grantable, the requirements of 37 CFR 1.312 have been waived, and the amendment to the drawings has been accepted. 

The examiner has indicated that the drawings filed April 8, 2022, are approved; and the drawings addressed the Examiner’s Comments of December 9, 2021.

This application is being referred to Office of Data Management for further processing into a patent.

Telephone inquiries concerning this decision should be directed to Ann Marie Ziegler at (571) 272-7151. All other inquiries concerning the status or issuance of this application should be directed to the Office of Data Management at their customer service line (571) 272-4200.	



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions